HARRIS, Judge.
Appellants appeal a final judgment awarding damages plus interest and costs to appellees. We find no merit in the issues raised on appeal except the calculation of interest.
Section 55.03(1), Florida Statutes (1989) authorizes prejudgment interest at the rate of 12 percent per annum simple interest. See A.L. West v. Sunbelt Enterprises, 530 So.2d 433 (Fla. 1st DCA 1988). Since counsel for appellees announced at oral argument that the parties stipulated to prejudgment interest from the filing of the action rather than from the date of conversion, we remand for recalculation of interest from April 24, 1984.
AFFIRMED in part; REVERSED in part and REMANDED.
COBB, J., and HAMMOND, K.C., Associate Judge, concur.